UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7750



BRUCE A. SETTERBERG; EUGENIO DUQUESNE; WILLIAM
A. KINSLER; CHARLES ARTHUR BENNETT,

                                          Plaintiffs - Appellants,

          and

RICKY A. PIERCE; JAMES D. HABURN, SR.,

                                                          Plaintiffs,

          versus

JIM HUNT, Governor; NORTH CAROLINA GENERAL
ASSEMBLY; NORTH CAROLINA DEPARTMENT OF COR-
RECTIONS; NORTH CAROLINA PAROLE COMMISSION;
NORTH CAROLINA BAR ASSOCIATION; W. EARL BRITT;
MALCOLM J. HOWARD; TERRENCE W. BOYLE; W. K.
JONES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-95-505-5-F)


Submitted:   January 18, 1996          Decided:     February 22, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.

Bruce A. Setterberg, Eugenio Duquesne, William A. Kinsler, Charles
Arthur Bennett, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and are not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established
by Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.
Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district

court entered its order on September 8, 1995; Appellants' notice of

appeal was filed on October 31, 1995. Appellants' failure to note

a timely appeal or obtain an extension of the appeal period
deprives this court of jurisdiction to consider this case. We

therefore dismiss the appeal. In light of the disposition of this

appeal, we deny Appellants' motions to file an amended complaint,
for discovery, to appoint counsel, for setting pretrial release

conditions, application for writs of appearance, motion for relief

from judgment, and request for service. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3